Citation Nr: 0933473	
Decision Date: 09/04/09    Archive Date: 09/14/09

DOCKET NO.  00-17 509	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. W. Kim, Counsel


INTRODUCTION

The Veteran had active service from February 1943 to December 
1945 and from September 1948 to October 1967.  The appellant 
is the deceased Veteran's surviving spouse.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision of the New 
Orleans, Louisiana, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

The appellant testified at a Travel Board in August 2002 
before the undersigned Veterans Law Judge, who is designated 
by the Chairman of the Board to conduct hearings pursuant to 
38 U.S.C.A. § 7102 (West 2002).  A transcript of the hearing 
testimony is associated with the claims file.

In July 2005, the Board denied the appellant's claim.  The 
appellant appealed to the United States Court of Appeals for 
Veterans Claims (Court), which in a February 2007 order 
granted the parties' joint motion for remand, vacating the 
Board's decision and remanding the case for compliance with 
the terms of the joint motion.

In April 2007, the Board remanded the claim to the RO, via 
the Appeals Management Center (AMC), in Washington, DC, for 
additional development.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In the April 2007 remand, the Board, in part, ordered the RO 
to contact the appellant and request that she identify all VA 
and non-VA health care providers that treated the Veteran 
between 1967 and 1980; contact any military and VA medical 
facilities located in or around Fort Monmouth, New Jersey, 
Quonset Point, Rhode Island, and Keesler, Mississippi and 
request any post-service records related to the Veteran dated 
from 1967 to 1980; and to contact the National Personnel 
Records Center (NPRC) and request all post-service records 
that originated from Keesler Air Force Base (AFB) Medical 
Center, or other relevant military facilities located in or 
around Fort Monmouth, New Jersey, Quonset Point, Rhode 
Island, and Keesler, Mississippi, dated from 1967 to 1980.

Accordingly, in May 2007 the RO sent the appellant a letter 
requesting that she identify all VA and non-VA health care 
providers that treated the Veteran between 1967 and 1980, to 
include the names and addresses of facilities and providers 
located in Fort Monmouth, New Jersey, Quonset Point, Rhode 
Island, and Keesler, Mississippi.  The letter was 
unfortunately addressed to an old address and returned as 
undeliverable.  The RO then sent the appellant a copy of the 
letter to her current address in December 2008 and February 
2009.  The appellant did not respond, and the RO took no 
further action.

Regardless of the appellant's failure to respond, the Board 
observes that the RO was still required to contact military 
and VA medical facilities located in or around Fort Monmouth, 
New Jersey, Quonset Point, Rhode Island, and Keesler, 
Mississippi and request any post-service records related to 
the Veteran dated from 1967 to 1980; and to contact the NPRC 
and request all post-service records that originated from 
Keesler AFB Medical Center, or other relevant military 
facilities located in or around Fort Monmouth, New Jersey, 
Quonset Point, Rhode Island, and Keesler, Mississippi, dated 
from 1967 to 1980.  However, the RO has not done so.

Thus, the record still does not contain the sought post-
service medical records or a proper statement of their 
unavailability, if that is the case.  The Board emphasizes 
that a remand by the Board confers upon the appellant, as a 
matter of law, the right to compliance with the remand 
instructions, and imposes upon VA a concomitant duty to 
ensure compliance with the terms of the remand.  See Stegall 
v. West, 11 Vet. App. 268, 271 (1998).  

The Board stresses the importance of the appellant's response 
in obtaining these records.  Without a response and any 
needed authorizations, the RO may be unable to obtain any 
records.  Further, to facilitate the RO's development, the 
Board notes that the VA Fort Monmouth Community Clinic and 
Patterson Army Health Clinic are near Fort Monmouth; Quonset 
Point Naval Air Station (now decommissioned) was located in 
Quonset Point and the Providence Vet Center in Warwick is 
near Quonset Point; and the Biloxi VA Medical Center is near 
Keesler, Mississippi.

Accordingly, the RO should undertake appropriate action to 
obtain any post-service medical records from the above 
facilities.  

Lastly, further RO action is needed to comply with the 
notification requirements of the Veterans Claims Assistance 
Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 
2002); 38 C.F.R. § 3.159 (2008).  During the pendency of the 
appeal, the Court issued a decision in Hupp v. Nicholson, 21 
Vet. App. 342 (2007), which held that, specific to a claim 
for Dependency and Indemnity Compensation (DIC) benefits, 
VA's notice requirements include (1) a statement of the 
conditions, if any, for which a veteran was service-connected 
at the time of his or her death; (2) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a previously service-connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet 
service-connected.  Thus, proper notice should be provided on 
remand.  

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  The RO should send the appellant 
corrective VCAA notice under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) that 
provides: (1) a statement of the 
conditions, if any, for which the Veteran 
was service-connected at the time of his 
death; (2) an explanation of the evidence 
and information required to substantiate a 
DIC claim based on a previously service-
connected condition; and (3) an 
explanation of the evidence and 
information required to substantiate a DIC 
claim based on a condition not yet 
service-connected.  The notice letter 
should be sufficiently "tailored" and 
must respond to the particulars of the 
application submitted, as outlined by the 
Court in Hupp.

2.  The RO should contact the appellant 
and request that she identify all VA and 
non-VA health care providers, other than 
those already associated with the claims 
folder that treated the Veteran between 
1967 and 1980.  This should include the 
names and addresses of facilities and 
providers located in Fort Monmouth, New 
Jersey, from 1967 to 1970 and from 1973 to 
1977, Quonset Point, Rhode Island, from 
1970 to 1973, and Keesler, Mississippi, 
from 1977 to 1980.  

In addition, the RO should contact any 
military and VA medical facilities located 
in or around Fort Monmouth, New Jersey (to 
include Patterson Army Health Clinic and 
VA Fort Monmouth Community Clinic), 
Quonset Point, Rhode Island (Quonset Point 
Naval Air Station (now decommissioned) and 
the Providence Vet Center), and Keesler, 
Mississippi (Biloxi VA Medical Center), 
and request any post-service records 
related to the Veteran dated from 1967 to 
1980.  

Finally, the RO should directly contact 
the NPRC and request all post-service 
records that originated from Keesler AFB 
Medical Center, or other relevant military 
facilities located in or around Fort 
Monmouth, New Jersey (to include Patterson 
Army Health Clinic), Quonset Point, Rhode 
Island (Quonset Point Naval Air Station 
(now decommissioned)), and Keesler, 
Mississippi, dated from 1967 to 1980.

3.  Should the RO be unsuccessful in 
obtaining the above requested records, 
then the RO must notify the appellant of 
that inability to obtain those reports, 
consistent with notice information 
requirements contained in 38 C.F.R. 
§ 3.159(e); including but not limited to 
informing her as to whether the reports 
exist, the efforts taken to locate the 
reports, and that further efforts to 
obtain those reports would be futile.  See 
38 C.F.R. § 3.159(c)(2).

4.  The RO must ensure that all 
instructions ordered here are undertaken.  
If not, take corrective action.  See 
Stegall, 11 Vet. App. 268.  The RO should 
also conduct any additional development 
deemed appropriate.

5.  Thereafter, the RO should readjudicate 
the claim.  If the determination remains 
unfavorable to the appellant, she should 
be furnished a supplemental statement of 
the case and be afforded the applicable 
time period in which to respond. 
Thereafter, the case should be returned to 
the Board for further appellate 
consideration, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


